706 S.E.2d 493 (2011)
STATE of North Carolina
v.
Titus BATTS.
No. 104P11.
Supreme Court of North Carolina.
March 22, 2011.
John G. Barnwell, Assistant Attorney General, for State of North Carolina.
Titus Batts, for Batts, Titus.
G. Dewey Hudson, District Attorney, for State.

ORDER
Upon consideration of the application filed by Defendant on the 21st of March 2011 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Duplin County:
"Denied by order of the Court in conference, this the 22nd of March 2011."